Name: Commission Regulation (EEC) No 54/91 of 9 January 1991 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: foodstuff;  animal product;  prices
 Date Published: nan

 Avis juridique important|31991R0054Commission Regulation (EEC) No 54/91 of 9 January 1991 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Official Journal L 007 , 10/01/1991 P. 0023 - 0023 Finnish special edition: Chapter 3 Volume 36 P. 0081 Swedish special edition: Chapter 3 Volume 36 P. 0081 COMMISSION REGULATION (EEC) No 54/91 of 9 January 1991 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 4 (5) thereof, Whereas, pursuant to Article 22 of Regulation (EEC) No 3013/89, the price recorded on the representative markets of the Community must be derived from the prices recorded on the representative markets of each quotation area after taking into account the relative volume of sheep production in each quotation area; Whereas Article 1 of Commission Regulation (EEC) No 1481/86 (3), as last amended by Regulation (EEC) No 3983/89 (4), should therefore be replaced; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Commitee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 1481/86 is replaced by the following: 'Article 1 The price of sheep carcases on the representative Community markets referred to in Article 4 (1) of Regulation (EEC) No 3013/89 shall be the average, weighted by the coefficients laid down in Annex 1 of the prices recorded on the representative market or markets of each quotation area'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 7 January 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 289, 7. 10. 1989, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 130, 16. 5. 1986, p. 12. (4) OJ No L 380, 29. 12. 1989, p. 26.